DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3 and 5-8 are pending and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Response to Amendment/Arguments
The Amendment filed 11/2/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification
The objection of the specification for informalities has been overcome by the amendments correcting the informalities. The objection has been withdrawn. 

Objection to the Claims
The objection of claim 2 has been overcome by cancelling the claim. The objection of claims 3 and 6 has been overcome by the amendments to those claims. The objections have been withdrawn. 


35 USC § 112(b) Rejection
The rejection of claim 1 for having an indefinite Markush group definition for R1 to R3 and R12 has been overcome by replacing “the combination” with “a combination”. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 1-8 under 35 USC 102(a)(2) over Ha et al. has not been overcome for claims 1, 3 and 5-8. (Claims 2 and 4 have been cancelled.) Applicant argues that the application is entitled to priority of filing date Nov. 10, 2017 (the date on which the foreign priority application was filed). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. 
The rejection of claims 1-8 under 35 USC 102(a)(1)/102(a)(2) over Ma et al. has been overcome by removing the claimed subject matter drawn to formula (6), 
    PNG
    media_image1.png
    420
    338
    media_image1.png
    Greyscale
; thereby excluding the prior art compounds 
    PNG
    media_image2.png
    368
    613
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    364
    612
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    321
    508
    media_image4.png
    Greyscale
. The rejection has been withdrawn.

Election/Restrictions
Claims 1, 3 and 5-8 read on the elected compound C-193 of formula (5), 
    PNG
    media_image5.png
    236
    303
    media_image5.png
    Greyscale
, in which:
L1 is 
    PNG
    media_image6.png
    159
    328
    media_image6.png
    Greyscale
 (i.e., 1,6-naphthalene),
X1, X2, and X3 are N,
Ar1 is unsubstituted (C6)aryl (i.e., phenyl),
Ar2 and Ar3 are unsubstituted (C6)aryl (i.e., phenyl),
R1 to R3 are H, and 
a to d are 0.

Examination was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, the prior art search of the Markush-type was extended to non-elected species until prior art was discovered for formula 5 wherein:
two or three of X1-X3 are N, 
Ar1, Ar2 and Ar3 are phenyl,
R1 to R4 are H, and a to d are 0.

Subject matter not embraced by the elected species or the rejected non-elected species is withdrawn from further consideration. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha et al. US 2020/0343540 A1 (foreign priority date: Jan. 11, 2018).
Ha et al. teach organic light-emitting diodes comprising a light-emitting layer containing 
a compound of Formula 3, 
    PNG
    media_image7.png
    471
    399
    media_image7.png
    Greyscale
, such as 

    PNG
    media_image8.png
    279
    443
    media_image8.png
    Greyscale
or
    PNG
    media_image9.png
    375
    275
    media_image9.png
    Greyscale
. See, e.g., Abstract, p. 151, p. 157, and claims 1 and 14. This anticipates the claimed invention as follows:
Claims 1 and 3, an organic electroluminescent compound of the structure 
    PNG
    media_image8.png
    279
    443
    media_image8.png
    Greyscale
 having formula 5, 
    PNG
    media_image10.png
    292
    359
    media_image10.png
    Greyscale
, wherein:
L1 is 
    PNG
    media_image6.png
    159
    328
    media_image6.png
    Greyscale
,
X1 and X2 are N, X3 is CR12, R12 is H, 
Ar1, Ar2 and Ar3 are unsubstituted (C6)aryl (i.e., phenyl),
R1 to R4 are H, and a to d are 0,
AND
an organic electroluminescent compound of the structure 

    PNG
    media_image9.png
    375
    275
    media_image9.png
    Greyscale
 having formula 5 wherein:
L1 is 
    PNG
    media_image6.png
    159
    328
    media_image6.png
    Greyscale
,
X1 and X3 are N, X2 is CR12, R12 is H (OR X2 and X3 are N, X1 is CR12, R12 is H),
Ar1, Ar2 and Ar3 are unsubstituted (C6)aryl (i.e., phenyl),
R1 to R4 are H, and a to d are 0.

Claim 5, wherein at least two of X1 to X3 are N; Ar1, Ar2 and Ar3 are unsubstituted (C6)aryl, and R1 to R4 and R12 are H.
Claim 6, wherein the compound 
    PNG
    media_image8.png
    279
    443
    media_image8.png
    Greyscale
is 

    PNG
    media_image11.png
    222
    192
    media_image11.png
    Greyscale
, and the compound
    PNG
    media_image9.png
    375
    275
    media_image9.png
    Greyscale
is
    PNG
    media_image12.png
    275
    226
    media_image12.png
    Greyscale
.
Claim 7, wherein an organic electroluminescent material comprises the compound; the material being a light-emitting layer.
Claim 8, wherein an organic electroluminescent device comprises the compound; the device being a light-emitting diode.



Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626